Citation Nr: 1048199	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to 13 February 1992 
for the grant of service connection for cervical spine arthritis 
with radiculopathy.

2.  Entitlement to an effective date prior to 31 August 1994 for 
the grant of service connection for lumbar spine arthritis with 
radiculopathy.

3.  Entitlement to an effective date prior to 31 March 1990 for 
the grant of service connection for a right wrist disability.

4.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for left wrist arthritis.

5.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for right elbow arthritis.

6.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for left elbow arthritis.

7.  Entitlement to an effective date prior to 31 March 1990 for 
the grant of service connection for arthritis of the hands.

8.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for right hip arthritis.

9.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for left hip arthritis.

10.  Entitlement to an effective date prior to 31 March 1990 for 
the grant of service connection for right knee injury residuals 
with arthritis.

11.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for left knee arthritis.

12.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for right ankle arthritis.

13.  Entitlement to an effective date prior to 16 August 1995 for 
the grant of service connection for left ankle arthritis.

14.  Entitlement to an initial rating in excess of 40% for 
cervical spine arthritis with radiculopathy prior to September 
2002.

15.  Entitlement to a rating in excess of 20% for cervical spine 
arthritis since September 2002.

16.  Entitlement to an initial rating in excess of 20% for right 
upper extremity cervical radiculopathy since September 2002.

17.  Entitlement to an initial rating in excess of 20% for left 
upper extremity cervical radiculopathy since September 2002.

18.  Entitlement to a rating in excess of 20% for right shoulder 
bursitis with arthritis.

19.  Entitlement to a compensable rating for left shoulder 
arthritis since August 1995.

20.  Entitlement to a rating in excess of 20% for left shoulder 
arthritis since July 2007.

21.  Entitlement to an initial rating in excess of 10% for left 
wrist arthritis.

22.  Entitlement to an initial rating in excess of 10% for right 
elbow arthritis.

23.  Entitlement to an initial rating in excess of 10% for left 
elbow arthritis.

24.  Entitlement to an initial rating in excess of 10% for right 
hip arthritis.

25.  Entitlement to an initial rating in excess of 10% for left 
hip arthritis.

26.  Entitlement to an initial compensable rating for left knee 
arthritis prior to July 2007.

27.  Entitlement to an initial rating in excess of 10% for left 
knee arthritis since July 2007.

28.  Entitlement to an initial rating in excess of 10% for right 
ankle arthritis prior to July 2007.

29.  Entitlement to an initial rating in excess of 20% for right 
ankle arthritis since July 2007.

30.  Entitlement to an initial rating in excess of 10% for left 
ankle arthritis prior to July 2007.

31.  Entitlement to an initial rating in excess of 20% for left 
ankle arthritis since July 2007.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1969.

This appeal to the Board of Veterans Appeals (Board) arises, in 
part, from a November 2002 rating action that granted service 
connection for arthritis of multiple joints; the Veteran appeals 
the effective dates of the grants of service connection and the 
ratings assigned.  

By decision of November 2005, the Board remanded this case to the 
RO for due process development.

By decision of December 2008, the Board, in pertinent part, 
denied an effective date prior to 13 February 1992 for the grant 
of service connection for cervical spine arthritis with 
radiculopathy; granted an effective date of 31 August 1994, but 
no earlier, for the grant of service connection for lumbar spine 
arthritis with radiculopathy; granted an effective date of 31 
March 1990, but no earlier, for the grant of service connection 
for a right wrist disability; denied an effective date prior to 
16 August 1995 for the grant of service connection for left wrist 
arthritis; denied an effective date prior to 16 August 1995 for 
the grant of service connection for right elbow arthritis; denied 
an effective date prior to 16 August 1995 for the grant of 
service connection for left elbow arthritis; granted an effective 
date of 31 March 1990, but no earlier, for the grant of service 
connection for arthritis of the hands; denied an effective date 
prior to 16 August 1995 for the grant of service connection for 
right hip arthritis; denied an effective date prior to 16 August 
1995 for the grant of service connection for left hip arthritis; 
granted an effective date of 31 March 1990, but no earlier, for 
the grant of service connection for right knee injury residuals 
with arthritis; denied an effective date prior to 16 August 1995 
for the grant of service connection for left knee arthritis; 
denied an effective date prior to 16 August 1995 for the grant of 
service connection for right ankle arthritis; and denied an 
effective date prior to 16 August 1995 for the grant of service 
connection for left ankle arthritis.  

By decision of December 2008, the Board also denied an initial 
rating in excess of 40% for cervical spine arthritis with 
radiculopathy prior to September 2002; a rating in excess of 20% 
for cervical spine arthritis since September 2002; an initial 
rating in excess of 20% for right upper extremity cervical 
radiculopathy since September 2002; an initial rating in excess 
of 20% for left upper extremity cervical radiculopathy since 
September 2002; a rating in excess of 20% for right shoulder 
bursitis with arthritis; a compensable rating for left shoulder 
arthritis since August 1995; a rating in excess of 20% for left 
shoulder arthritis since July 2007; an initial rating in excess 
of 10% for left wrist arthritis; an initial rating in excess of 
10% for right elbow arthritis; an initial rating in excess of 10% 
for left elbow arthritis; an initial rating in excess of 10% for 
right hip arthritis; an initial rating in excess of 10% for left 
hip arthritis; an initial compensable rating for left knee 
arthritis prior to July 2007; an initial rating in excess of 10% 
for left knee arthritis since July 2007; an initial rating in 
excess of 10% for right ankle arthritis prior to July 2007; an 
initial rating in excess of 20% for right ankle arthritis since 
July 2007; an initial rating in excess of 10% for left ankle 
arthritis prior to July 2007; and an initial rating in excess of 
20% for left ankle arthritis since July 2007.
 
The Veteran appealed the Board's December 2008 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By May 2010 
Order, the Court vacated those parts of the December 2008 Board 
decision that denied earlier effective dates for service 
connection, including effective dates earlier than those granted 
by the Board, and that denied higher ratings, and remanded the 
matters to the Board for further proceedings consistent with a 
May 2010 Joint Motion for Remand of the appellant and the VA 
Secretary.  In this regard, the Board notes that those parts of 
the December 2008 Board decision that granted an earlier 
effective date of 31 August 1994 for the grant of service 
connection for lumbar spine arthritis, and an earlier effective 
date of 31 March 1990 for the grants of service connection for a 
right wrist disability, arthritis of the hands, and right knee 
injury residuals with arthritis were implemented by rating action 
of February 2009, and remain undisturbed by the Court's Order, 
which only extends to those parts of the Board decision that 
denied effective dates prior to 31 August 1994 and 31 March 1990 
for the grants of service connection for the aforementioned 
disabilities.

The issues of an initial rating in excess of 40% for cervical 
spine arthritis with radiculopathy prior to September 2002; a 
rating in excess of 20% for cervical spine arthritis since 
September 2002; an initial rating in excess of 20% for right 
upper extremity cervical radiculopathy since September 2002; an 
initial rating in excess of 20% for left upper extremity cervical 
radiculopathy since September 2002; a rating in excess of 20% for 
right shoulder bursitis with arthritis; a compensable rating for 
left shoulder arthritis since August 1995; a rating in excess of 
20% for left shoulder arthritis since July 2007; an initial 
rating in excess of 10% for left wrist arthritis; an initial 
rating in excess of 10% for right elbow arthritis; an initial 
rating in excess of 10% for left elbow arthritis; an initial 
rating in excess of 10% for right hip arthritis; an initial 
rating in excess of 10% for left hip arthritis; an initial 
compensable rating for left knee arthritis prior to July 2007; an 
initial rating in excess of 10% for left knee arthritis since 
July 2007; an initial rating in excess of 10% for right ankle 
arthritis prior to July 2007; an initial rating in excess of 20% 
for right ankle arthritis since July 2007; an initial rating in 
excess of 10% for left ankle arthritis prior to July 2007; and an 
initial rating in excess of 20% for left ankle arthritis since 
July 2007 are being remanded to the RO, and are addressed in the 
REMAND portion of the decision below.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for earlier effective dates for the grants 
of service connection on appeal has been accomplished.

2.  The veteran's initial claim for service connection for 
cervical spine arthritis with radiculopathy was filed no earlier 
than 13 February 1992, and no document of record may be construed 
as an earlier formal or informal claim for that benefit.  

3.  By decision of May 1994, the Board denied service connection 
for a low back disability; the veteran's claim for service 
connection for lumbar spine arthritis with radiculopathy was 
filed no earlier than 31 August 1994, and no document of record 
may be construed as an earlier formal or informal claim for that 
benefit.    

4.  The veteran's initial claim for service connection for a 
right wrist disability was filed no earlier than 31 March 1990, 
the date of medical evidence showing the presence of such 
disability, and no document of record may be construed as an 
earlier formal or informal claim for that benefit.  

5.  The veteran's initial claim for service connection for left 
wrist arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.  

6.  The veteran's initial claim for service connection for right 
elbow arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.   

7.  The veteran's initial claim for service connection for left 
elbow arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.   

8.  The veteran's initial claim for service connection for 
arthritis of the hands was filed no earlier than 31 March 1990, 
and no document of record may be construed as an earlier formal 
or informal claim for that benefit.  

9.  The veteran's initial claim for service connection for right 
hip arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit. 

10.  The veteran's initial claim for service connection for left 
hip arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.

11.  The veteran's initial claim for service connection for right 
knee injury residuals with arthritis was filed no earlier than 31 
March 1990, and no document of record may be construed as an 
earlier formal or informal claim for that benefit.  

12.  The veteran's initial claim for service connection for left 
knee arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.

13.  The veteran's initial claim for service connection for right 
ankle arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.

14.  The veteran's initial claim for service connection for left 
ankle arthritis was filed on 16 August 1995, and no document of 
record may be construed as an earlier formal or informal claim 
for that benefit.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to 13 February 1992 
for the grant of service connection for cervical spine arthritis 
with radiculopathy have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

2.  The criteria for an effective date prior to 31 August 1994 
for the grant of service connection for lumbar spine arthritis 
with radiculopathy have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

3.  The criteria for an effective date prior to 31 March 1990 for 
the grant of service connection for a right wrist disability have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

4.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for left wrist arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

5.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for right elbow arthritis 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2010).   

6.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for left elbow arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

7.  The criteria for an effective date prior to 31 March 1990 for 
the grant of service connection for arthritis of hands have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

8.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for right hip arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).

9.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for left hip arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010).

10.  The criteria for an effective date prior to 31 March 1990 
for the grant of service connection for right knee injury 
residuals with arthritis have not been met.  38 U.S.C.A. §§ 5101, 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 
(2010).  

11.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for left knee arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010). 

12.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for right ankle arthritis 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2010).  

13.  The criteria for an effective date prior to 16 August 1995 
for the grant of service connection for left ankle arthritis have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, the VA first has a duty to provide a 
claimant an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§  3.159(b)(2) (2010).  Second, the VA has a duty to notify the 
claimant of the information and evidence needed to substantiate 
and complete a claim, notice of what part of that evidence is to 
be provided by him, and notice of what part the VA will attempt 
to obtain for him.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, the VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a claim.  
This assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, affording 
VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, the Court entered a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim, specifically, 1) a 
veteran's status; 2) the existence of disability; 3) a connection 
between the veteran's service and the disability; 4) the degree 
of disability; and 5) the effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In this case, the Board finds that there is no dispute as to 
whether the claimant was furnished an appropriate application 
form, or the completeness of the application.  Written notice of 
the information and evidence needed by the Veteran to 
substantiate and complete his claims, what part of that evidence 
was to be provided by him, and what part the VA would attempt to 
obtain for him was provided to him in RO letters of December 2001 
and March 2006, the latter which also notified him of the 
requirements of Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable RO decision in a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, initial VCAA notice was 
furnished to the appellant subsequent to the initial rating 
action on the claims on appeal.  Where, as here, the VCAA notice 
to the appellant was defective, the Board must consider whether 
that error was prejudicial to him.  Sanders v. Nicholson, 487 F. 
3d 881 (2007) (recognizing that VCAA notice errors are reviewed 
under a prejudicial error rule, and holding that all VCAA notice 
errors are presumed prejudicial, which presumption the VA has the 
burden of rebutting); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by the VA in 
furnishing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified by the Court, the burden shifts to the VA to 
demonstrate that the error was not prejudicial.  

An error, whether procedural or substantive, is prejudicial when 
it affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness of 
the adjudication.  Mayfield, 19 Vet. App. at 116; accord 
Sanders.  The key to determining whether an error is prejudicial 
is its effect on the essential fairness of the adjudication.  
Id.  An error is not prejudicial when it did not affect the 
essential fairness of the adjudication, Mayfield, 19 Vet. App. at 
121.  Non-prejudicial error may be proven by a showing that the 
purpose of the VCAA notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person could 
be expected to understand from the defective notice what was 
needed, or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  accord Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to the veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed actual 
knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been satisfied, 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of the claim.  
Mayfield, 19 Vet. App. at 128.

In this case, a review of the record shows that the RO, in 
connection with the veteran's original service connection claims, 
attempted to furnish him adequate VCAA notice.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that, 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering notice under 
38 U.S.C.A. 5103(a) no longer required because the purpose that 
the notice was intended to serve had been fulfilled.  See Hartman 
v. Nicholson, 483 F. 3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

Moreover, the record in this case demonstrates that full VCAA 
notice was furnished to the Veteran prior to the issuance of the 
October 2007 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully-compliant VCAA 
notification and readjudicating the claim in the form of a SSOC 
to cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of any of the 
issues herein denied.  Sanders, supra (recognizing that a 
demonstration that the outcome would not have been different in 
the absence of the error would demonstrate that there was no 
prejudice).  In view of the foregoing, the Board cannot conclude 
that any defect in the timing of the notice furnished to the 
appellant affected the essential fairness of the adjudications, 
and, thus, the presumption of prejudice is rebutted.  Id.

In addition, all pertinent examination and treatment records have 
been obtained in this case and made a part of the appellant's 
claims folder to the extent that such records have been 
adequately identified or are otherwise available.  In this 
regard, the Board notes that the evidence of record includes the 
service medical records, as well as various VA and non-VA 
examination and treatment records, including the reports of 
multiple VA medical examinations.  While the Veteran may disagree 
with the RO's conclusions, as set forth in the most recent SSOC, 
there is otherwise no indication that such document is legally 
insufficient, as might necessitate further remand of any matter 
with respect to an earlier effective date for the grant of 
service connection for corrective action.  The Board is also 
mindful of the veteran's repeated requests to adjudicate his 
pending claims as expeditiously as possible.  Thus, the Board may 
proceed to adjudicate the merits of the claims for earlier 
effective dates for the grants of service connection without 
further need to remand such matters to the RO for additional 
development; in view of the foregoing, the Board finds that VA 
has satisfied its duties under the VCAA.

II.  Analysis

By rating action of November 2002, the RO granted service 
connection for arthritis of multiple joints and portions of the 
spine, with related radiculopathy.  At that time, the effective 
date of each grant of service connection, except that pertaining 
to cervical spine and related radiculopathy, and for the right 
wrist, was determined to be 16 August 1995.  The grant of service 
connection for traumatic arthritis of the cervical spine and for 
radiculopathy of each upper extremity was made effective from 13 
February 1992, and right wrist arthritis was made effective from 
8 October 1993, the date of a Board hearing in which the Veteran 
attempted to reopen his claim for service connection for a right 
wrist disorder.  By prior rating action, service connection for 
right knee arthritis, as a residual of an in-service injury, had 
been made effective from June 1990.  

As to the vast majority of the disorders at issue, the effective 
date of 16 August 1995 for the grants of service connection was 
determined by the RO on the basis of the receipt on 30 October 
1995 of the veteran's claims for service connection for post-
traumatic arthritis of multiple joints, with a showing of VA 
treatment on 16 August 1995, leading to the entry of a tentative 
diagnosis of post-traumatic degenerative joint disease versus 
fibromyalgia.  The RO determined that 16 August 1995 was the date 
of entry of the initial tentative diagnosis of traumatic 
arthritis and, as the veteran's claim followed within 1 year of 
that August 1995 evaluation, the date of such evaluation was 
found to be the date of receipt of the claims under 38 C.F.R. 
§ 3.157(b)(1).  As noted above, those parts of the December 2008 
Board decision that granted an earlier effective date of 31 
August 1994 for the grant of service connection for lumbar spine 
arthritis, and an earlier effective date of 31 March 1990 for the 
grants of service connection for a right wrist disability, 
arthritis of the hands, and right knee injury residuals with 
arthritis were implemented by rating action of February 2009, and 
remain in effect.

The veteran's claims for the assignment of earlier effective 
dates for the prior grants of service connection for joint or 
musculoskeletal disorders are addressed below under the specific 
anatomical region at issue.  

Under the applicable criteria, the assignment of effective dates 
of awards is generally governed by 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for service 
connection or a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

With respect to claims for disability compensation based on 
direct service connection, the effective date to be assigned is 
the day following separation from active service, or the date 
entitlement arose, if a claim is received within 1 year after 
separation from service; otherwise, the effective date will be 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate that 
a claim must be filed in order for any type of benefit to accrue 
or be paid.  See Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish an intent on the part of a claimant to 
seek service connection for the benefit in question.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  While the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by him.  Id.

The words "application" and "claim" are defined by regulation 
as a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any 
communication or action that demonstrates an intent to apply for 
an identified benefit may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When determining the effective date of an 
award of compensation benefits, the Board is required to review 
all the communications in the file, after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Cervical Spine Arthritis with Radiculopathy

By rating action of November 2002, the RO granted service 
connection for cervical spine arthritis with radiculopathy from 
13 February 1992, and no basis for the assignment of an earlier 
effective date for service connection therefor is shown.  No 
claim specifically pertaining to the cervical spine or related 
radiculopathy, to include arthritis, was shown by the evidence of 
record prior to the receipt of the veteran's formal claim on 13 
February 1992.  Thus, an effective date earlier than the date of 
initial application, 13 February 1992, for the grant of service 
connection for cervical spine arthritis with radiculopathy must 
be denied.  

Lumbar Spine Arthritis with Radiculopathy

By rating action of November 2002, the RO granted service 
connection for lumbar spine arthritis with radiculopathy from 16 
August 1995.  

By rating action of July 1979, the RO initially denied service 
connection for residuals of a back shell fragment wound (SFW), 
which decision was not timely appealed by the Veteran and thus 
became final.  The Veteran attempted to reopen his claim therefor 
in a October 1981, albeit without any new and/or material 
evidence.  In response, the RO by letter of November 1981 advised 
him that such claim had previously been denied, and that new and 
material evidence was required to reopen it.  There is no 
indication in the record that the required evidence was then 
submitted to the RO within the applicable time frame of the 
October 1981 claim to reopen, and it must therefore be deemed to 
have been abandoned.  See 38 C.F.R. § 3.158 (2010).

Thereafter, the Veteran in January 1987 submitted an application 
to reopen a claim for service connection for SFW residuals 
affecting the head, among other areas.  By June 1987 rating 
action, the RO granted service connection for SFW residuals 
affecting the chin, face, right forearm, right wrist, and right 
palm, with the nature of the service-connected disability being 
found to be only skin-related, i.e., scarring.  No portion of the 
lumbar spine was noted to have been affected, and no appeal as to 
any low back issue was timely initiated.  By decision of May 
1994, the Board denied service connection for a lumbosacral spine 
disorder.

With respect to the claim for an earlier effective date for the 
grant of service connection, the Veteran contends that a formal 
or informal claim was filed prior to the established effective 
date of 16 August 1995, referring to his February 1992 
application for service connection for cervical spine arthritis, 
as well as disability secondary thereto.  He asserts that 
findings of arthritic involvement of the lower spine were noted 
on a July 1992 VA examination.  He also states that, in an April 
1993 letter, he attributed his lumbosacral weakness and pain to 
his knee injury.  He contends that the RO should have addressed 
the matter of whether his lumbar spine disability was secondary 
to his cervical spine or right knee disability (secondary service 
connection under 38 C.F.R. § 3.310 (2010)), and assign an 
effective date on that basis.  

As noted above, a July 1979 rating action and the Board's May 
1994 decision denied service connection for a low back 
disability, and those unappealed decisions are final.  The RO's 
July 1979 rating action denied service connection for a back 
disorder as a residual of an in-service shell fragment wound, and 
that rating action was not timely appealed.  The Board in May 
1994 determined that there was no basis for a grant of service 
connection for a lumbosacral spine disorder on either a direct or 
secondary basis, and no appeal to the Court as to that matter was 
timely initiated.  As finality attached to each of the foregoing 
actions pursuant to 38 U.S.C.A. §§ 7104, 7105 (West 2002), the 
effective date for any subsequent grant of service connection 
must necessarily follow the last final VA determination.  

Under the provisions of 38 C.F.R. § 3.400(q), the earliest 
effective date based on a claim to reopen following entry of a 
final determination is the date of receipt by the VA of the new 
claim, or the date entitlement arose, whichever is later.  In 
this case, the record shows that a claim to reopen the matter of 
service connection for a low back disability was received by the 
RO on 31 August 1994, the date of the veteran's statement that he 
was continuing to experience low back problems, arguably related 
to in-service trauma.  The existence of a low back disability 
manifested by radicular pain and sensory deficit consistent with 
lumbar stenosis or disc disease preceded the date of receipt of 
that informal claim.  The Board also notes that the RO 
consistently stated in prior rating actions that, although the 
existence of arthritis was not clearly documented, there was a 
long, well-documented history of joint or spinal pain.  
Accordingly, by decision of December 2008, the Board assigned an 
effective date of 31 August 1994, but no earlier, for the grant 
of service connection for the veteran's lumbar spine arthritis 
with radiculopathy of the lower extremities.  

As no basis for an effective date prior to 31 August 1994 for the 
grant of service connection for lumbar spine arthritis with 
radiculopathy has been shown, the claim must be denied.  

Right and Left Wrist Disabilities

By November 2002 rating action, the RO granted service connection 
for right wrist arthritis from 8 October 1993, and for left wrist 
arthritis from 16 August 1995.  In assigning a separate effective 
date for right wrist arthritis, the RO found that the Veteran had 
submitted an informal claim therefor during October 1993 Board 
hearing testimony.   

No basis for the assignment of an earlier effective date for 
service connection for left wrist arthritis is shown.  No claim 
specifically pertaining to the left wrist, to include arthritis, 
was shown by the evidence of record prior to the receipt of the 
veteran's formal claim on 16 August 1995.  Thus, an effective 
date earlier than the date of initial application, 16 August 
1995, for the grant of service connection for left wrist spine 
arthritis must be denied.

With respect to the effective date of the grant of service 
connection for a right wrist disability, the Board notes that 
service connection for scarring of the skin from a right wrist 
SFW was granted by June 1987 rating action.  Regarding non-skin 
wrist disorders, the RO by September 1988 rating action denied 
service connection for right wrist fracture residuals, and that 
decision was affirmed by the Board by decision of February 1990, 
from which no appeal was taken, and finality attached.  

In a statement dated 31 March 1990, which did not contain a RO 
date stamp indicating its date of its receipt by the VA, the 
Veteran, replying to the RO's inquiry as to what disorders were 
allegedly caused by herbicide exposure, set forth various claims 
for service connection in which he primarily alleged entitlement 
to secondary service connection.  Among those disorders was a 
claim to reopen the matter of service connection for right upper 
extremity disability, and pursuant thereto, the RO denied service 
connection for a right wrist disorder by rating action of August 
1990.  A Notice of Disagreement (NOD) was filed in August 1990, a 
SSOC was issued in January 1991, and the appeal with respect to 
the right wrist was perfected in March 1991.  Accordingly, by 
decision of December 2008, the Board assigned an effective date 
of 31 March 1990, but no earlier, for the grant of service 
connection for the veteran's right wrist disability on the basis 
of the claim for service connection pending from that date, with 
arthritic involvement conceded on the basis of the lengthy, well-
documented history of right wrist pain.  

As no basis for an effective date prior to 31 March 1990 for the 
grant of service connection for a right wrist disability has been 
shown, the claim must be denied.  

Right and Left Elbow Arthritis

By November 2002 rating action, the RO granted service connection 
for right and left elbow arthritis from 16 August 1995.  No basis 
for the assignment of an earlier effective date for service 
connection is shown.  No claim specifically pertaining to either 
elbow, to include arthritis, was shown by the evidence of record 
prior to the receipt of the veteran's formal claim on 16 August 
1995.  Thus, an effective date earlier than the date of initial 
application, 16 August 1995, for the grant of service connection 
for left and right elbow arthritis must be denied.

Arthritis of the Hands

By rating action of July 1979, the RO denied service connection 
for SFW residuals affecting the hands, based on the veteran's 
April 1979 claim noting stiffness and soreness of both hands.  
Development of the April 1979 claim included a VA examination, 
wherein the Veteran complained of hand pain and described an in-
service SFW affecting the hands.  Despite the lack of X-ray 
evidence of hand arthritis, a diagnosis of osteoarthritis of the 
hands was recorded.  Following notice to the veteran of the 
denial and of his appellate rights, no timely appeal of the July 
1979 action was initiated, thus rendering that determination 
final.  

The Veteran attempted to reopen his claim for service connection 
for a hand disorder with arthritis in a statement received by the 
RO in October 1981, albeit without any new and/or material 
evidence.  In response, the RO by letter of November 1981 advised 
him that such claim had previously been denied, and that new and 
material evidence was required to reopen it.  There is no 
indication that the required evidence was subsequently submitted 
within the applicable time frame of the October 1981 claim to 
reopen, and it must therefore be deemed to have been abandoned.  
See 38 C.F.R. § 3.158.

Thereafter, the Veteran in January 1987 submitted an application 
to reopen the claim for service connection for SFW residuals 
affecting the hands.  By June 1987 rating action, the RO granted 
service connection for SFW residuals affecting, in part, the 
right hand, with the nature of the service-connected disability 
being found to be only skin-related, i.e., scarring.  

On the basis of the foregoing, the Board finds that the veteran's 
allegation that a claim for hand arthritis dating back to 1979 
remains pending and unadjudicated is without merit, as it has 
been erroneously advanced without regard to the finality of prior 
RO denials.

In a statement dated 31 March 1990, which did not contain a RO 
date stamp indicating its date of its receipt by the VA, the 
Veteran claimed service connection for a hand disorder.  The RO 
failed to adjudicate that claim by rating action of August 1990 
or subsequently.  Accordingly, by decision of December 2008, the 
Board assigned an effective date of 31 March 1990, but no 
earlier, for the grant of service connection for the veteran's 
arthritis of the hands on the basis of the claim for service 
connection for a hand disability pending from that date, with 
arthritic involvement conceded on the basis of a well-documented 
history of the existence of arthritic involvement of the hands 
dating prior thereto.

As no basis for an effective date prior to 31 March 1990 for the 
grant of service connection for arthritis of the hands has been 
shown, the claim must be denied.  
 
Right and Left Hip Arthritis

By September 1988 rating action, the RO denied service connection 
for a right hip disorder, which the veteran appealed.  On appeal, 
the Board by decision of February 1990 found no basis for a grant 
of direct or secondary service connection for a right hip 
disability, and such action is final.  38 U.S.C.A. § 7104.  

A new claim for service connection for a right hip disorder was 
filed on 31 March 1990, which claim did not contain a RO date 
stamp indicating its date of its receipt by the VA.  That claim 
was denied by rating action of August 1990.  Although an appeal 
was initiated, it was not perfected, based on review of the 
veteran's March 1991 correspondence and related attachments.  
Accordingly, no pending appeal remained as to the right hip, 
based on the aforementioned March 1990 application to reopen.  

By rating action of November 2002, the RO granted service 
connection for right and left hip arthritis from 16 August 1995.  
No basis for the assignment of an earlier effective date for 
service connection is shown.  No claim specifically pertaining to 
the right hip, to include arthritis, was shown by the evidence of 
record subsequent to March 1990 and prior to the receipt of the 
veteran's formal claim on 16 August 1995, and no claim pertaining 
to the left hip was shown by the evidence of record prior to the 
receipt of the veteran's formal claim on 16 August 1995.  Thus, 
an effective date earlier than the date of the application to 
reopen the claim with respect to the right hip, and the date of 
the initial application with respect to the left hip, 16 August 
1995, for the grant of service connection for left and right hip 
arthritis must be denied. 



Right and Left Knee Arthritis

By November 2002 rating action, the RO granted service connection 
for left knee arthritis from 16 August 1995.  No basis for the 
assignment of an earlier effective date for service connection is 
shown.  No claim specifically pertaining to the left knee, to 
include arthritis, was shown by the evidence of record prior to 
the receipt of the veteran's October 1995 claim for service 
connection for arthritis of multiple joints.  Thus, an effective 
date earlier than 16 August 1995 for the grant of service 
connection for left knee arthritis must be denied.

With respect to the right knee, the RO denied service connection 
for right knee injury residuals by July 1979 rating action, from 
which no timely appeal was initiated, following RO notice of the 
action taken and of the veteran's appellate rights.  In October 
1981, the Veteran attempted to reopen previously-denied claims 
for various disorders other than the right knee, without the 
requisite new and material evidence, and by letter of November 
1981 the RO informed him that he was required to submit new and 
material evidence in order to reopen any finally-denied claim.  
In November 1981, the RO received a letter from the veteran's 
Congressman, who was thereafter advised by the RO that the 
Veteran had attempted to reopen several previously-denied claims 
for service connection (involving back, hearing loss, hand, and 
right knee disorders), but such claims were required to be 
accompanied by new and material evidence in order to reopen 
them.  To that extent, the veteran's assertion that his 
submission, dated in September 1981, and received by the RO in 
October 1981, represents a pending, unadjudicated claim is 
erroneous.  

In February 1988, the Veteran submitted an application to reopen 
his claim for service connection for a right knee, which claim 
was denied by the RO by rating action of May 1988.  By rating 
action of September 1988, the RO granted service connection for a 
right knee scar as a residual of a SFW.  The Veteran submitted a 
NOD in January 1989 with what he perceived to be the continued 
denial of service connection for a right knee disorder.  In June 
1990, more than 1 year after the September 1988 rating action and 
notice thereof, the veteran clarified in a telephone conversation 
with the RO that his disagreement was in actuality with the 
noncompensable rating assigned the scar in September 1998.  Under 
the circumstances, the Board finds that no timely appeal of the 
September 1988 rating action was undertaken, and that such action 
is final.  38 C.F.R. § 3.104 (2010).

In a statement dated 31 March 1990, which did not contain a RO 
date stamp indicating its date of its receipt by the VA, the 
Veteran claimed set forth various claims for service connection 
wherein he primarily alleged entitlement to secondary service 
connection.  Among those disorders was an application to reopen a 
claim for service connection for a right knee disability.  
Following July 1990 VA examination showing minimal degenerative 
changes of the right knee, the RO by rating action of August 1990 
granted service connection for right knee injury injury residuals 
with arthritis, and assigned a 10% rating from June 1990.  In a 
August 1990 NOD, the Veteran alleged entitlement to an earlier 
effective date for a compensable rating for the right knee.  By 
January 1991 SSOC, the RO denied an earlier effective date for a 
compensable rating for the right knee, without consideration of 
the veteran's principal argument that service connection should 
have been established from an earlier date.  In March 1991, the 
RO received a statement from the Veteran, with attachments, 
wherein he perfected his appeal as to the effective date 
assignable for a compensable rating for right knee injury 
residuals with arthritis.  Accordingly, by decision of December 
2008, the Board assigned an effective date of 31 March 1990, but 
no earlier, for the grant of service connection for right knee 
injury residuals with arthritis on the basis of the claim for 
service connection pending from that date, with arthritic 
involvement conceded on the basis of a well-documented history of 
right knee pain dating prior thereto.

As no basis for an effective date prior to 31 March 1990 for the 
grant of service connection for right knee injury residuals with 
arthritis has been shown, the claim must be denied.  

Right and Left Ankle Arthritis

Appellate review discloses that the veteran's initial claim for 
service connection for a left ankle disorder was filed in January 
1987, and denied by rating action of June 1987.  An appeal 
followed to the Board, with interim action by the RO in May and 
September 1988 continuing and confirming the prior denial.  By 
decision of May 1994, the Board also denied service connection 
for a left ankle disorder; in the absence of an appeal to the 
Court, such action is final.  

No subsequent claim for a disability of either ankle is shown by 
the record until the RO's receipt on 16 August 1995 of the 
veteran's claim for service connection for traumatic arthritis of 
various joints and segments of the spine.  By rating action of 
November 2002, the RO granted service connection for arthritis of 
each ankle from 16 August 1995.  Thus, an effective date earlier 
than 16 August 1995 for the grant of service connection for right 
and left ankle arthritis must be denied.   

The Veteran has claimed that the Board in May 1994 failed to 
adjudicate the matter of left ankle arthritis, but such 
contention is not within the Board's appellate jurisdiction for 
review in the context of this appeal.  Rather, that question may 
be addressed only through the Board's original jurisdiction upon 
entry of a motion alleging clear and unmistakable error (CUE) in 
the prior Board action.  Should the Veteran want to pursue a CUE 
motion involving the May 1994 Board decision, he is directed to 
the Board's Rules of Practice codified at 38 C.F.R. § 20.1400 
(2010).  

Final Matters	

The final matter for appellate consideration with respect to 
entitlement to earlier effective dates for the abovementioned 
service-connected disabilities of multiple joints is whether an 
October 1987 statement of the Veteran with respect to aches and 
pains of multiple joints may be reasonably construed as a claim 
for service connection for those disabilities.

Appellate review of the evidence of record discloses that, on 
March 1987 VA examination, the Veteran initially reported in-
service exposure to Agent Orange (AO) and herbicides, and his 
belief that many of his disorders were linked to that exposure.  
By June 1987 rating action, the RO denied service connection for 
residuals of AO/herbicide exposure on the grounds there was no 
showing of any disability related to such exposure.  A NOD was 
filed in August 1987, and a SOC was issued in October 1987.  
Subsequently in October 1987, the RO received the veteran's 
Substantive Appeal, wherein he indicated that aches and pains of 
all joints were caused by his in-service exposure to AO, one of 
several toxic herbicides.  In February 1990, the Board remanded 
the matter to the RO for clarification of the disorders reported 
to be secondary to herbicide exposure, and further adjudication 
by the RO.  In March and June 1990 statements, the Veteran 
specifically reiterated his claim that aches and pains of all 
joints were secondary to AO exposure.  In November 2005, the 
Board remanded issue of service connection for residuals of AO 
exposure to the RO for readjudication.  By August 2007 rating 
action, the RO determined that none of the veteran's alleged 
disabilities, including aches and pains of multiple joints, was 
among those for which there was a known association to herbicide 
exposure and, in addition, no competent evidence was otherwise on 
file indicating that any of the claimed disorders was in fact the 
result of in-service herbicide exposure.  By decision of December 
2008, the Board denied service connection for residuals of 
AO/herbicide exposure, to include multiple joint aches and pains.  

On the above factual basis, the Board finds that the veteran's 
reference to multiple joint aches and pains in his October 1987 
Substantive Appeal on the issue of service connection for 
residuals of AO/herbicide exposure provides no basis for the 
assignment of an earlier effective date for service connection 
for any abovementioned joint or spine disorder.  Such symptoms 
were specifically identified by the Veteran, in 1987 and on 2 
other occasions in 1990, solely in the context of his claim for 
service connection for residuals of AO/herbicide exposure, and 
thus may not be reasonably construed as separate and distinct 
claims for service connection for multiple joint disabilities.  
Moreover, the Board notes that the May 2010 Joint Motion for 
Remand which served as the basis for the Court's May 2010 Order 
noted that the appellant had expressly abandoned his appeal as to 
the issue of service connection for residuals of herbicide 
exposure.  The December 2008 Board decision contemplated multiple 
joint aches and pains as a component of the claim for service 
connection for AO or herbicide exposure, which decision is final 
and was not appealed to the Court.

In reaching these determinations, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims for 
earlier effective dates for the grants of service connection.  
Accordingly, the benefit of the doubt doctrine does not apply to 
these aspects of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant). 


ORDER

An effective date prior to 13 February 1992 for the grant of 
service connection for cervical spine arthritis with 
radiculopathy is denied.

An effective date prior to 31 August 1994 for the grant of 
service connection for lumbar spine arthritis with radiculopathy 
is denied.

An effective date prior to 31 March 1990 for the grant of service 
connection for a right wrist disability is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for left wrist arthritis is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for right elbow arthritis is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for left elbow arthritis is denied.

An effective date prior to 31 March 1990 for the grant of service 
connection for arthritis of the hands is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for right hip arthritis is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for left hip arthritis is denied.

An effective date prior to 31 March 1990 for the grant of service 
connection for right knee injury residuals with arthritis is 
denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for left knee arthritis is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for right ankle arthritis is denied.

An effective date prior to 16 August 1995 for the grant of 
service connection for left ankle arthritis is denied.


REMAND

Considering the record in light of the duties imposed by the VCAA 
(38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the 
Court's Order, the Board finds that all notice and development 
action needed to render a fair decision on the claims for 
increased ratings and higher initial ratings on appeal has not 
been accomplished.

The Court's Order indicated that the July 2007 VA examination was 
inadequate, in that it failed to include an analysis of where the 
veteran's multiple joint pain began during range of motion 
testing.  This failure to report where pain on motion begins 
lacks the detail necessary for the Board to make a fully-informed 
decision.  The degree and extent to which the Veteran experiences 
additional loss of function of each joint due to pain, weakness, 
excess fatigability, and incoordination, to include with repeated 
use during flare-ups, has not been adequately evaluated.  See 
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2009); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current degree of severity of the veteran's cervical 
spine, bilateral upper extremity, bilateral shoulder, bilateral 
elbow, left wrist, bilateral hip, left knee, and bilateral ankle 
disabilities and how they impair him functionally are unclear, 
the Board finds that the duty to assist requires that this case 
be remanded to the RO to afford the claimant a new VA orthopedic 
examination by a physician to obtain pertinent clinical 
findings prior to adjudicating the claims on appeal.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination by a 
physician to determine the degrees of 
severity of his cervical spine, bilateral 
upper extremity, bilateral shoulder, 
bilateral elbow, left wrist, bilateral hip, 
left knee, and bilateral ankle disabilities 
and how they impair him functionally.  The 
entire claims folder must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests (to include X-
rays, if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

All clinical findings should be reported in 
detail, including range of motion studies 
of each joint, expressed in degrees.  

The doctor must render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with any joint.  If pain on 
motion is observed, he must indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of any joint due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion. 

The examiner should also comment as to the 
degree and extent that the veteran's 
arthritis of multiple joints impairs him 
industrially.

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the increased rating and 
higher initial rating claims on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of the 
propriety of referral for extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2010) and the Court's 
decision in Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).  

If the Veteran fails to report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO must furnish him and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


